Exhibit 10.7

 

THIRD EXTENSION OF AMENDED STUDIO LEASE AGREEMENT

 

THIS THIRD EXTENSION OF THE AMENDED STUDIO LEASE AGREEMENT (“Amendment”) is made
as of January 1, 2006 by and between THE HEARST CORPORATION, a Delaware
corporation (“Hearst”), and HEARST-ARGYLE TELEVISION, INC., a Delaware
corporation (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, Hearst and the Company entered into a Studio Lease Agreement dated as
of August 29, 1997 (the “Studio Lease Agreement”), pursuant to which the Company
leased to Hearst the Leased Premises (as defined in the Studio Lease Agreement);

 

WHEREAS, Hearst and the Company entered into an Amendment to Studio Lease
Agreement dated as of August 29, 2000 (the “Amended Studio Lease Agreement”);

 

WHEREAS, Hearst and the Company extended the term of the Amended Studio Lease
Agreement pursuant to an initial Extension and a subsequent Second Extension of
the Amended Studio Lease Agreement; and

 

WHEREAS, Hearst and the Company mutually desire to further extend the term of
the Amended Studio Lease Agreement, as set forth hereinafter;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Amended Studio Lease Agreement
as so amended is hereby extended by substituting the date of December 31, 2006
for the date of August 31, 2004 in paragraph 2 (Term of Lease) in the Studio
Lease Agreement as so amended.

 

Except as expressly set forth herein, all terms and conditions of the Studio
Lease Agreement as so amended shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this extension of the Studio Lease
Agreement as so amended as of the date first above written.

 

IN WITNESS WHEREOF, the parties have executed this extension of the Studio Lease
Agreement as so amended as of the date first above written.

 

THE HEARST CORPORATION

HEARST-ARGYLE TELEVISION, INC.

 

 

By:

/s/ Ronald Doerfler

 

By:

/s/ Jonathan C. Mintzer

 

 

 

Dated: February 24, 2006

Dated: February 24, 2006

 

--------------------------------------------------------------------------------